J. S64002/15 & J. S64003/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: M.G.            :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: A.G., FATHER             :
                                    :         No. 968 MDA 2015
                     Appellant      :


                Appeal from the Order Entered May 8, 2015,
           in the Court of Common Pleas of Cumberland County
             Juvenile Division at No. CP-21-DP-0000092-2013


IN RE: ADOPTION OF: M.G.            :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: A.G., FATHER             :
                                    :         No. 969 MDA 2015
                     Appellant      :


                Appeal from the Order Entered May 8, 2015,
           in the Court of Common Pleas of Cumberland County
             Juvenile Division at No. CP-21-DP-0000206-2013


IN RE: ADOPTION OF: M.G.            :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: A.G., FATHER             :
                                    :         No. 970 MDA 2015
                     Appellant      :


                Appeal from the Order Entered May 8, 2015,
           in the Court of Common Pleas of Cumberland County
                 Juvenile Division at No. CP-21-DP-93-2013


IN RE: ADOPTION OF: M.G.            :    IN THE SUPERIOR COURT OF
                                    :          PENNSYLVANIA
APPEAL OF: A.G., FATHER,            :
                                    :         No. 986 MDA 2015
                     Appellant      :
J. S64002/15 & J. S64003/15



                      Appeal from the Decree, May 8, 2015,
              in the Court of Common Pleas of Cumberland County
                 Orphans’ Court Division at No. 9 Adoptions 2015


IN RE: ADOPTION OF: M.G.                  :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
APPEAL OF: A.G., FATHER,                  :
                                          :          No. 987 MDA 2015
                         Appellant        :


                      Appeal from the Decree, May 8, 2015,
              in the Court of Common Pleas of Cumberland County
                Orphans’ Court Division at No. 10 Adoptions 2015


IN RE: ADOPTION OF: M.G.                  :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
APPEAL OF: A.G., FATHER,                  :
                                          :          No. 988 MDA 2015
                         Appellant        :


                      Appeal from the Decree, May 8, 2015,
              in the Court of Common Pleas of Cumberland County
                Orphans’ Court Division at No. 11 Adoptions 2015


BEFORE: FORD ELLIOTT, P.J.E., WECHT AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED NOVEMBER 02, 2015

        Appellant, A.G. (“Father”), appeals from the orders entered in the

Cumberland      County    Court   of   Common     Pleas,   granting   appellee’s,

Cumberland County Children and Youth Services (“the Agency”), petitions



*
    Former Justice specially assigned to the Superior Court.


                                       -2-
J. S64002/15 & J. S64003/15


for goal change from reunification to adoption, and from the decrees

involuntarily terminating Father’s parental rights as to his minor children,

M.G., M.G., and M.G. (“the Children”).1     Upon a thorough review of the

record and the applicable law, we affirm.

     We adopt the factual history as summarized by the trial court:

                A.G. is the biological father of three daughters
           who share the same initials. They are all under the
           age of 5. The eldest child was born [] 2011, the
           middle child [] 2012, and the youngest child [] 2013.

                 The older two children were found to be
           dependent on May 6, 2013 as a result of their
           parents’ drug abuse. The drugs being abused by
           Father included marijuana, cocaine, and various
           opiates, including heroin. The children were placed
           in the care and custody of their maternal
           grandmother. The parents were directed to obtain
           drug and alcohol evaluations, comply with treatment
           recommendations, and participate in a parenting
           program.     All contact between the parents and
           children was to be supervised by maternal
           grandmother.

                  In July 2013[,] the Agency was informed that
           Mother had taken the children from maternal
           grandmother’s home to live with her.        At first
           maternal grandmother tried to cover for Mother, but
           she eventually confirmed that mother and the
           children had left her home. On July 18, 2013[,] the
           two older children were placed in the care and
           custody of the Agency for placement in the foster
           home of T.L. and W.L., where they have been ever
           since.

                The youngest daughter was born on [] 2013.
           Since neither Mother nor Father had obtained any

1
 We consolidated these six appeals and listed them consecutively before the
same panel for disposition.


                                    -3-
J. S64002/15 & J. S64003/15


          treatment for their drug abuse, nor had either
          participated in a parenting program, the child was
          found to be dependent. She was discharged from
          the hospital on November 9, 2013 into the same
          foster home as her sisters.

                 Father continued to abuse drugs right up until
          his latest incarceration in December of 2014. He had
          very little contact with the children prior to this
          current incarceration. In fact, he did not see them at
          all between February 2014 and January 2015. Nor
          did he pay any child support. Once he became
          incarcerated[,] he took advantage of the visitation
          program offered by the Agency at the prison.

                From the time of placement until his
          incarceration in December 2014, Father had little
          contact with the Agency and had made no progress
          toward reunification. He did not obtain a drug and
          alcohol evaluation until after he was jailed in
          December 2014.       He has been participating in
          intensive outpatient counselling while at the prison.
          He was eligible for parole sometime toward the end
          of June 2014.

                Father’s mother presented herself as a
          resource for the children in November of 2014. She
          was unavailable prior to that time because of health
          issues.     She still has numerous health issues
          including emphysema and congestive heart failure
          which requires her to be on oxygen, as well as
          stage 3 chronic kidney diseases and diabetes. The
          two older girls along with their parents resided with
          paternal grandmother for several months in 2012.
          In fact[,] the middle child was born while the parents
          were living with her.

                The children are thriving in the foster home.
          At the time of our order[,] the two older children had
          resided in the foster home for almost 22 months.
          The youngest child has lived there her entire life.
          They live with the foster parents, as well as their two
          sons and two daughters. They love and are loved by



                                   -4-
J. S64002/15 & J. S64003/15


            their foster family. To all three children the foster
            parents are their “mommy and daddy.”

Trial court opinion, 7/10/15 at 1-4 (internal citations omitted).

      On February 18, 2015, the Agency filed petitions to involuntarily

terminate Father’s parental rights pursuant to the Adoption Act, 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8) and (b). Petitions to change goal from reunification to

adoption were filed on April 23, 2015. A hearing was held on May 8, 2015,

after which the petitions were granted.2       Father filed the instant timely

appeals.3

      Father raises the following issues for our consideration:

            [1.]   Did the Trial Court err as a matter of law and
                   abuse its discretion in determining that [the
                   Agency] presented evidence so clear, direct,
                   weighty, and convincing as to enable the fact
                   finder to come to a clear conviction without
                   hesitancy, of the truth of the precise facts in
                   issue?

            [2.]   Did the Trial Court err as a matter of law and
                   abuse its discretion in determining the best
                   interests of the children would be served by
                   changing     the   permanency     goal    from
                   reunification to adoption, when the evidence


2
  The Agency’s petitions to involuntarily terminate Father’s parental rights
were granted under all three sections, Sections 2511(a)(2), (5) and (8), as
to the two older children. The youngest child never lived with Father;
consequently, Sections 2511(a)(5) and (8) did not apply.          However,
Section 2511(a)(2) did apply and was the basis under which Father’s
parental rights were terminated.
3
   Mother’s parental rights were terminated on May 8, 2015. She has not
filed an appeal from the trial court’s goal change orders or decrees
terminating her parental rights.


                                     -5-
J. S64002/15 & J. S64003/15


                    indicated that family resources were available
                    and could provide for the children’s needs?

            [3.]    Did the Trial Court err as a matter of law and
                    abuse its discretion in determining the best
                    interests of the children would be served by
                    changing the goal to adoption; terminating
                    Father’s parental rights; and keeping the
                    children in foster care, when the evidence
                    indicated that paternal grandmother and aunt,
                    with whom the children have a significant
                    bond, presented as an available resource to
                    care for the children together?

Father’s brief at 5.

      The issues presented on appeal all concern the dependency aspect of

this case, as Father argues the trial court erred when it approved the goal

change from reunification to adoption.4        The Juvenile Act controls the

disposition of dependent children.      In re R.P., 957 A.2d 1205, 1217

(Pa.Super. 2008). Our scope and standard of review in dependency cases is

well established:

            When we review a trial court’s order to change the
            placement goal for a dependent child to adoption,
            our standard is abuse of discretion. In order to
            conclude that the trial court abused its discretion, we
            must determine that the court’s judgment was
            manifestly unreasonable, that the court did not apply
            the law, or that the court’s action was a result of
            partiality, prejudice, bias or ill will, as shown by the
            record. We are bound by the trial court’s findings of
            fact that have support in the record. The trial court,

4
  Father sets forth three issues for review; however, his arguments are not
divided into separate sections. We note with disapproval that Father’s brief
fails to comply with the Rules of Appellate Procedure; in particular,
Rule 2119(a) (“The argument shall be divided into as many parts as there
are questions to be argued[.]”). See 42 Pa.C.S.A. § 2119.


                                     -6-
J. S64002/15 & J. S64003/15


            not the appellate court, is charged with               the
            responsibilities of evaluating credibility of          the
            witnesses and resolving any conflicts in               the
            testimony. In carrying out these responsibilities,     the
            trial court is free to believe all, part, or none of   the
            evidence.      When the trial court’s findings         are
            supported by competent evidence of record, we          will
            affirm even if the record could also support            an
            opposite result.

In re A.K., 936 A.2d 528, 532-533 (Pa.Super. 2007). “In a change of goal

proceeding, the best interests of the child, and not the interests of the

parent, must guide the trial court, and the parent’s rights are secondary.

The burden is on the Agency to prove the change in goal would be in the

child’s best interest.”   In the Interest of D.P., 972 A.2d 1221, 1227

(Pa.Super. 2009), appeal denied, 601 A.2d 702 (Pa. 2009) (citations

omitted). In In re N.C., 909 A.2d 818 (Pa.Super. 2006), this court stated:

            Placement of and custody issues pertaining to
            dependent children are controlled by the Juvenile
            Act, [42 Pa.C.S.A. §§ 6301-6365] which was
            amended in 1998 to conform to the federal Adoption
            and Safe Families Act (“ASFA”) [42 U.S.C. § 671
            et seq.] The policy underlying these statutes is
            to    prevent     children    from      languishing
            indefinitely in foster care, with its inherent lack
            of permanency, normalcy, and long-term
            parental commitment.          Consistent with this
            underlying policy, the 1998 amendments to the
            Juvenile Act, as required by the ASFA, place the
            focus of dependency proceedings, including change
            of goal proceedings, on the child.          Safety,
            permanency, and well-being of the child must
            take precedence over all other considerations,
            including the rights of the parents.

Id. at 823 (citations and footnotes omitted) (emphasis added).



                                     -7-
J. S64002/15 & J. S64003/15


      When considering a petition for goal change for a dependent child, the

trial court considers: (1) the continuing necessity for and appropriateness of

the placement; (2) the extent of compliance with the service plan developed

for the child; (3) the extent of progress made towards alleviating the

circumstances   which    necessitated    the   original   placement;    (4)   the

appropriateness and feasibility of the current placement goal for the

children; and (5) a likely date by which the goal for the child might be

achieved. A.K., 936 A.2d at 533, citing 42 Pa.C.S.A. § 6351(f).

            When the child welfare agency has made reasonable
            efforts to return a foster child to his or her biological
            parent, but those efforts have failed, then the
            agency must redirect its efforts towards placing the
            child in an adoptive home. This Court has held that
            the placement process should be completed within
            18 months.

                  Pennsylvania . . . [is] required to return
                  the child to [his or her] home following
                  foster    placement,     but    failing   to
                  accomplish this due to the failure of the
                  parent to benefit by . . . reasonable
                  efforts, [the Commonwealth is then
                  required] to move toward termination of
                  parental rights and placement of the
                  child through adoption . . . . [W]hen a
                  child is placed in foster care, after
                  reasonable efforts have been made to
                  reestablish the biological relationship,
                  the needs and welfare of the child
                  require [the child welfare agency] and
                  foster care institutions to work toward
                  termination of parental rights, placing
                  the child with adoptive parents. It is
                  contemplated      [that]    this     process
                  realistically should be completed within
                  18 months.


                                      -8-
J. S64002/15 & J. S64003/15



           Id. at 975-976 quoting In re B.L.L., 787 A.2d 1007,
           1016 (Pa.Super. 2001). While this 18-month time
           frame may in some circumstances seem short, it is
           based on the policy that “[a] child’s life simply
           cannot be put on hold in the hope that the parent
           will summon the ability to handle the responsibilities
           of parenting.” In re Adoption of M.E.P., 825 A.2d
1266, 1276 (Pa.Super. 2003).

                 A placement goal change to adoption
                 does not terminate the parents’ rights;
                 however, it is a step in that direction.
                 In re A.L.D., 797 A.2d 326, 339
                 (Pa.Super. 2002).

                 By allowing [the Agency] to change its
                 goal to adoption, the trial court has
                 decided that [the Agency] has provided
                 adequate services to the parent but that
                 he/she is nonetheless incapable of caring
                 for the child and that, therefore,
                 adoption is now the favored disposition.

           Id. (quotation and citation omitted).

In re N.C., 909 A.2d at 823-824.

     In his first argument, Father claims the evidence did not support the

goal change.   More specifically, Father argues the original reasons for the

Children’s placement were in the process of being eliminated, and as such,

the goal should not have been changed to adoption. (Father’s brief at 12.)

The original reasons for placement were primarily related to Father’s and

Mother’s drug use, and Father contends he was addressing his drug usage

by undergoing a drug and alcohol evaluation and engaging in intensive

outpatient counseling while in prison. (Id.)



                                    -9-
J. S64002/15 & J. S64003/15


        While drug use by Father and Mother initially brought this case to the

attention of the Agency, the family had other issues that needed to be

addressed before the Children could be returned. The record indicates that

a family service plan (“FSP”) was created for the family on May 6, 2013, and

revised on November 10, 2014. Father was directed to: obtain a drug and

alcohol evaluation with the Agency’s input to the provider, follow the

recommendations for treatment, and cooperate with random drug screens;

cooperate with a parenting assessment and follow any recommendations;

obtain and maintain stable housing; cooperate with the Agency; maintain a

positive relationship with the Children; and cooperate with any criminal

matters.

        According to Caseworker Courtney Salmon, Father began drug testing

in March of 2013.       He tested positive for marijuana and morphine on

March 5, 2013. (Notes of testimony, 5/8/15 at 33.) He tested positive for

marijuana, cocaine, morphine, oxycodone, and heroin on March 22, 2013.

(Id.)    On April 15, 2013, Father tested positive for marijuana, morphine,

and hydromorphone.       (Id.).   Father had two negative screens on May 6,

2013 and October 7, 2013.         (Id.)   Father did not appear for two tests

scheduled on January 7, 2014 and September 30, 2014. (Id.) Father was

incarcerated in February of 2014. (Id. at 33-34). His release date was not

clear, but the Agency attempted to reach him by telephone in May, June,

July, September, and October of 2014.          (Id. at 34).   The Agency did not



                                      - 10 -
J. S64002/15 & J. S64003/15


have an address for him. (Id.) There was one telephone contact in October

2014 with Father, and he hung up on Ms. Salmon. (Id.)

      After being incarcerated again in December of 2014, Father finally

initiated a drug and alcohol evaluation which took place on February 25,

2015. (Id.) It was recommended that he participate in extensive outpatient

counseling.    (Id.)    Ms. Salmon testified that she was informed by

Andrea Janssen at the prison that Father started group sessions on April 6,

2015. (Id.)

      On May 6, 2013, Father was ordered to complete a parenting

assessment.    (Id.)   By June 6, 2013, the parenting service provider was

unable to reach him and discharged him from the service. (Id. at 35.) In

September of 2014, Father was recommended to participate in a parenting

psychological evaluation.   (Id.)   The service provider spoke to Father on

October 27, 2014.      Father informed the provider he was not going to

participate because he was wanted by the police. (Id.)

      As to stable housing, Father resided with Mother and the Children in

Mother’s grandparent’s home at the beginning of this case. By September of

2013, Father’s whereabouts were unknown until his incarceration in

February of 2014. (Id. at 33, 36). The Agency did not know where Father

was residing after his release until his re-incarceration in December of 2014.

(Id. at 36).




                                    - 11 -
J. S64002/15 & J. S64003/15


      Another goal for Father was to cooperate in any criminal matters.

During the 22 months from the Agency’s initial involvement to the hearing

on May 8, 2015, Father spent much of the time incarcerated. When out of

prison, Father kept his whereabouts secret in order to avoid being picked up

on bench warrants. (Id. at 34-35.)

      Father’s last goal was to maintain a positive relationship with the

Children. Father did not see the Children from December of 2013 until his

incarceration in December of 2014.      Since December of 2014, Father has

had bi-weekly 45-minute visits while in prison. (Id. at 37.)

      It is clear that Father’s inability to parent the Children cannot be

remedied in the near future. The trial court noted that Father did not take

any steps toward remedying his drug addiction until after he was

incarcerated, and he has a long way to go to overcome his addiction. (Trial

court opinion, 7/10/15 at 7.)    The trial court further observed, “Whether

[Father] will eventually be able to manage his addiction remains to be seen.

He has just taken the first steps.” (Id.)

      While Father may have taken the first step in addressing his drug

addiction, the fact remains that Father is unable to care for the Children. To

allow Father additional time to resolve his parental deficiencies ignores the

express mandates of the ASFA, which requires resolution within an

18-month period.    Based on this record, the evidence supports the goal

change.



                                     - 12 -
J. S64002/15 & J. S64003/15


      Next, Father argues it was not in the Children’s best interest to change

the goal to adoption. Children require permanency and security. Two of the

Children have been in foster care for 22 months; the third child for

16 months. All three children are living with the same foster family, which is

a pre-adoptive home for all of them.       The youngest child was discharged

from the hospital at birth to the current foster family and has spent her

entire life with them. According to the trial court, “[T]he children have been

well cared for by the foster parents. They met all of the girls’ physical and

emotional needs which Father’s drug addiction prevented him from doing.”

(Id. at 6.)   Additionally, the trial court stated the Children were happy,

healthy, well cared for, and fully assimilated into the foster family. (Id. at

7.)

      Based on the testimony presented at the May 8, 2015 hearing, the

trial court was within its purview to conclude that the best interests of the

Children, in light of their permanency needs, was for the goal to be changed

to adoption. As that decision is properly supported in the record, we are not

free to disturb it on appeal.       As such, we reject Father’s first claim on

appeal.   See Baehr v. Baehr, 889 A.2d 1240, 1245 (Pa.Super. 2005)

(stating that the trial court, as the finder-of-fact, is entitled to weigh

evidence and assess credibility).

      Last, Father argues his mother should have been considered as a

placement resource to care for the Children.         According to Father, the



                                      - 13 -
J. S64002/15 & J. S64003/15


Agency dismissed his mother as a placement resource and immediately

looked to foster care without fully investigating the nature of her health

conditions. Father claims he was looking at a parole date in June of 2015,

and his plan was to return to his mother’s residence in Pittsburgh to help her

care for the Children. (Father’s brief at 13.)

      The record indicates that when the Children were first placed, Father’s

mother (“K.S.H.”) was unable to be a resource due to health concerns.

According to K.S.H., she initially contacted the Agency in September of 2013

to take custody of the Children, but she was hospitalized in November of

that year for five months which prevented her from taking the Children.

(Id. at 85.) K.S.H. testified that she has emphysema, pulmonary embolism,

systolic heart failure (for which she has a defibrillator in her heart),

congestive heart failure, and diabetes which is under control.    (Id. at 91-

92.) She testified she receives Social Security disability of $755 per month.

(Id. at 87).    Additionally, K.S.H. receives food stamps, regularly visits

various food banks in the Pittsburgh area for assistance, and receives

financial help from her daughter and other family members. (Id. at 86-87.)

K.S.H. testified that she presented herself again on September 21, 2014, as

a resource after learning Mother’s reunification with the Children had fallen

apart. (Id. at 98-99.)

      The trial court addressed the issue of K.S.H. as a resource for the

Children as follows:



                                     - 14 -
J. S64002/15 & J. S64003/15


                 We did not view [K.S.H.] as a viable resource
            for the Children because of her many health
            concerns.   Even though she downplayed those
            concerns, we were satisfied the grandmother could
            not adequately care for three girls under the age of
            5, even with the help of her own daughters (who
            each have families of their own).

                   However, even if we found that [K.S.H.] would
            be a viable resource, we were satisfied that the best
            interest of the children would be to allow them to
            remain with the foster family.       [K.S.H.] did not
            present as a resource until November of 2014. By
            that time, the children had formed a deep and loving
            bond with the foster family. To break that bond and
            to place the children in a strange environment would
            not      be      good      for     their    emotional
            well-being.[Footnote 22].

                  [Footnote 22] While the older two
                  children had lived in [K.S.H.’s] home for
                  a few months when they were very
                  young, they had been with the foster
                  family for almost two years. For most of
                  that time there was little or no contact
                  with Father or his side of the family.

Trial court opinion, 7/10/15 at 8.

      It is admirable that K.S.H. would like to be a resource for the Children.

However, she clearly faces significant health concerns and has limited

finances.   Long-term placement of the Children with K.S.H. would be

uncertain at best.   Meanwhile, the Children are thriving and have a bond

with the foster family who wishes to adopt them. The Agency has provided

ample support that it is in the best interest of the Children to remain in their

current foster home placement.         We discern no abuse of discretion.




                                     - 15 -
J. S64002/15 & J. S64003/15


Accordingly, we affirm the trial court’s orders changing the Children’s

permanency goal to adoption.

     Because Father fails to present any argument regarding the decrees

terminating his parental rights, the decrees are hereby affirmed.

     Orders and decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/2/2015




                                    - 16 -